Case 1:21-cv-00400-APM Document 28 Filed 06/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

 

Hon. Bennie G. Thompson, in his personal capacity

Plaintiff
Case No.: 1:21-cv-00400-APM

VS.

Donald J. Trump, solely in his personal capacity, et al.

Defendant
SUPPLEMENTAL AFFIDAVIT

 

That }, Amor Santana, a Private Process Server, being duly sworn, depose and say:
That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on May |, 2021 at 10:47 AM, I served both Warboys LLC ¢/o Enrique Tarrio and Enrique Tarrio in his individual capacity by
personally serving Enrique Tarrio at 1290 SW |42nd Court, Miami, Florida 33184. However, the affidavit I initially signed had
erroncously stated that the service for both jobs was completed at 321 NW 61st Avenue, Miami, Florida 33126, The Plaintiffs!
Counsel was unaware of this error when the Affidavits of Service were initially filed on May 5, 2021, This error was corrected
May 28, 202] when the affidavit was amended upon my confirmation that 1290 SW 142nd Court, Miami, Florida 33184 was the
address of service for both Warboys LLC c/o Enrique Tarrio and Enrique Tarrio.

That on May 28, 2021, I signed the Amended Affidavit of Service for both Warboys LLC c/o Enrique Tarrio and Enrique Tarrio,

I declare under penalty of perjury that this information is true.

Executed On AmbrSantana

@}}} OU mn [A

Client Ref Number:N/A
Job #: 1588760

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
